DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed February 1st, 2021 has been entered. Claims 1-3 and 5-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection, 112(b) rejection, and 102 rejection previously set forth in the Non-Final Office Action mailed December 22nd, 2021.   
Information Disclosure Statement
3.	The information disclosure statement filed 01/26/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
4.	Specifically, the non-patent literature reference, Chen et at. “Research on the influence of the ratio of conductive agent and binder on the performance of hybrid supercapacitors”, has not been considered as it lacks “a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, unless a complete translation is provided.” (see MPEP 609.01).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3,5-11, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20130147439 A1; hereinafter, Takahashi), exemplified by Basic Physical Properties of Common Solvents and in view of Wang (English machine translation of CN103165863, cited in IDS dated 01/26/2021; hereinafter, Wang)
claim 1, 6, and 7, Takahashi discloses a battery ([0002], see Fig.1 ) comprising a positive electrode plate (positive electrode 21, [0039]), a separator (23, [0039]), a negative electrode plate (22, [0039]) and an electrolyte (separator 23 impregnated with the electrolytic solution [0039]), wherein the positive electrode plate comprises a positive electrode current collector(positive electrode current collector, [0046]) and at least two layers of positive active material (positive electrode layer 21B, adhesion layer 21D [0105]) coated on at least one surface of the positive electrode current collector; and the at least two layers of positive active material comprise an underlying positive active material layer in contact with the positive electrode current collector and an upper positive active material layer in contact with the underlying positive active material layer and away from the positive electrode current collector ([0105]); and
 wherein an underlying positive active material layer (adhesion layer 21D [0105])  in contact with the positive electrode current collector comprises a first positive active material (LiFePO4, [0294]), a first polymer material (PVDF, [0296]) and a first conductive material (Ketjen black, carbon nanotubes [0295]), and based on total weight of the underlying layer positive active material layer, the first positive active material has a content of A% by weight (86.5% by mass, [0293]) the first polymer material has a content of B% by weight (6.5% by mass, [0293]), and the first conductive material has a content of C% by weight (3% by mass Ketjen black, 4% by mass carbon nanotubes [0293]); and 
wherein an upper positive active material layer (positive electrode layer 21B, [0105]) in contact with the underlying positive active material layer and away from the 
wherein A % < A’% (86.5%<91%), B% > B′ % (6.5% > 4%), C % ≥ C′ % (7% > 5%);
wherein the first polymer material comprises fluorinated polyolefin and/or chlorinated polyolefin polymer material(PVDF, [0293]);
Takahashi further discloses the presence of ethylene carbonate as a potential solvent for the electrolyte ([0136]). Ethylene carbonate has a viscosity of 1.93 cP at 25 ⁰C per “Basic Physical Properties of Common Solvents” (Basic Physical Properties of Common Solvents, Knovel Critical Tables 2nd edition). Therefore, Takahashi discloses “the electrolyte has a viscosity at normal temperature of ≤4cp.”
Takahashi does not disclose the first polymer material is a mixed material of fluorinated polvolefin and/or chlorinated polvolefin polymer material with a difficultly soluble polymer material having a solubility, wherein the solubility of the difficultly 
Wang teaches of a buffer layer for a non-aqueous ([0046]) battery ([0002] comprising: 16 grams of LiCoPO4 active material (40 wt%), 4 grams of conductive carbon powder Super-P (10 wt%), and 20 grams of binder PAA (50 wt%) (Example 1, [0051-0052]). Wang further teaches the first polymer material is a mixed material of fluorinated polyolefin (Wang, “The first binder is selected from one or more of … polyvinylidene fluoride”, [0027]) with a difficultly soluble polymer material having a solubility (Wang, “The first binder is selected from one or more of polyacrylic acid [0027]).  Wang also teaches that batteries made including the buffer layer they describe have good overcharging performance and greatly improve the safety of the battery ([0007]). When the charge exceeds the standard discharge range, the buffer conductive layer will be will greatly increase in electronic conductivity, thereby significantly increasing the internal resistance of the positive electrode and protecting the battery from overcharge [0014]).
It would have been obvious for one of ordinary skill in the art to modify the battery described by Takahashi by replacing the adhesive layer as described by Takahashi with the buffer layer described by Wang in order to increase the internal resistance of the positive electrode when the charge exceeds the standard discharge range in order to protect the battery from overcharge [0014]).
The instant application says, “If the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material such as PVDF or PVDC in NMP is 100%... the solubility of water-dispersible polymer materials such as water-dispersible polyacrylic 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990
Therefore, since modified Takahashi discloses a mixture of PVDF and polyacrylic acid, it discloses the following claim limitations: “solubility of the difficultly soluble polymer material in oil solvent is less than the solubility of the fluorinated polyolefin and/or chlorinated polyolefin polymer material” (claim 1), “wherein the oil solvent is claim 6), and “wherein the difficultly soluble polymer material is water- dispersible polyacrylic acid” (claim 7).
Regarding claim 2, modified Takahashi discloses the battery according to claim 1 wherein the first positive active material satisfies 10 wt.% ≤ A%  ≤  60 wt.% (Wang, 16 grams of LiCoPO4 active material (40 wt.%), [0052]), the first polymer material satisfies 35 wt.%  ≤  B%  ≤  75 wt.% (Wang, 20 grams of binder PAA, which can be replaced by PVDF as seen above (50 wt.%), [0052]), and the first conductive material satisfies 5 wt.%  ≤ C%  ≤  25wt% (Wang, 4 grams of conductive carbon powder Super-P (10 wt.%), [0052]); and 
wherein the second positive active material satisfies 90 wt.%  ≤  A'%  ≤  99 wt.% (Takahashi, 91% by mass, [0272]), the second polymer material satisfies 0.5 wt.%  ≤  B'%  ≤ 5 wt.% (Takahashi, 4% by mass, [0272]), and the second conductive material satisfies 0.5 wt.%  ≤  C'% ≤ 5 wt.% (2% by mass Ketjen black, 3% by mass carbon nanotubes, [0272]). Since the example from modified Takahashi falls within the claimed ranges, the claimed ranges are anticipated. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) 
Regarding claims 3 and 8, modified Takahashi discloses the battery according to claim 1.
Modified Takahashi does not explicitly disclose an example wherein the first polymer material consists fluorinated polyolefin and/or chlorinated polyolefin polymer material. 
claim 8, since Wang specifies that the polymer material can be “one… of the following: … polyvinyldiene fluoride” the first polymer material can be entirely fluorinated polyolefin).
	It would have been obvious to a person having ordinary skill in the art to replace the polyacrylic acid used in Wang with polyvinyldiene fluoride, a fluorinated polyolefin, since Wang specifies that polyvinyldiene fluoride is an obvious alternative for the binder. 
Regarding claim 5, modified Takahashi discloses the battery according to claim 1. Modified Takahashi further describes that the content of binder in the first layer is 5-50 wt% (Wang, [0008]). Modified Takahashi further specifies that this layer can be made of PVDF (Wang, “The first binder is selected from one or more of… polyvinylidene fluoride”, [0027]). Therefore, since the range specified by Wang (5-50 wt% of PVDF in underlying layer), overlaps with the range in claim 5 (17.5-100 wt%), the claimed range is obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 9, modified Takahashi discloses the battery according to claim 1, as set forth above, wherein the conductive carbon-based material is carbon black (Wang, conductive carbon powder Super-P, [0052]).
claims 10 and 11, modified Takahashi discloses the battery according to claim 1, as set forth above. Modified Takahashi further discloses that the first positive active material is lithium cobalt phosphate (Wang, LiCoPO4, [0052]).
Regarding claim 13, modified Takahashi discloses the battery according to claim 1, as set forth above, wherein the positive electrode current collector is a metal current collector (Takahashi, aluminum, [0328]), and wherein the metal current collector has a thickness of 4 µm to 16 µm (Takahashi, 15 µm, [0328]). Regarding the claimed “the metal current collector has an elongation at break δ satisfying 0.8% < δ <4%”, Takahashi teaches of the current collector having the same thickness and being made from the same material, aluminum, as described by the instant application (instant specification [0089]). It is deemed that elongation at break is an inherent characteristic and/or property of the specified aluminum current collector. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

 Regarding claim 14, modified Takahashi teaches of all of the claim limitations set for above. The claimed “DC resistance growth rate of 100% or more” describes the resulting functionality of the instant battery in view of the previously recited structural requirements set forth in claims 1 and 2. As such, it is the Office’s position that as modified Takahashi clearly teaches all required structure of the instant battery device, it necessarily teaches the claimed properties. If it is Applicant’s position this is not the case, Applicant is required to provide evidence to refute the Office’s position.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Modified Takahashi does not explicitly disclose the following limitation from claim 14: “an adhesion force between the positive electrode film layer and the positive electrode current collector is at least 10 N/m.” However, modified Takahashi discloses 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Since modified Takahashi discloses a composition encompassed by the limitations set forth in claims 1 and 2, it is expected that the composition in modified Takahashi would also possess the following limitation: “an adhesion force between the 

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20130147439 A1; hereinafter, Takahashi #1) in view of Wang (English machine translation of CN103165863, cited in IDS dated 01/26/2021; hereinafter, Wang) as applied to claim 1 above, and further in view of Takahashi (US 20130017439; hereinafter Takahashi #2).
Takahashi #1 in view of Wang discloses all of the claim limitations in claim 1. Takahashi #1 in view of Wang further discloses that lithium cobalt oxide is an acceptable positive active material [0061]. 
Takahashi #1 in view of Wang is silent to the BET, or specific surface area of the positive active material.
Takahashi #2 teaches of a battery with a positive active material, LiCoO2, with a specific surface of 500 m2/g at most (Takahashi #2 [68-69], Table 3, from 0.13 m2/g to 0.80 m2/g). Takahashi #2 suggests that the results for both room temperature and high temperature cycling are better at that specific surface area (Takahashi #2, [69]).
It would have been obvious for one of ordinary skill in the art to modify the BET of the positive active material taught by Takahashi #1 in view of Wang to be within the range disclosed by Takahashi #2 in order to improve cycling performance of the battery. Since the prior art’s range is fully within the range claimed by the instant application, the Titanium Metals Corp. v. Banner).

Response to Arguments
8.	Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
9.	In response to applicant’s argument that Wang, Takahashi #1, and Takahashi #2 fail to disclose the mixed material of claim 1, Wang discloses that “the first binder is selected from one or more of polyacrylic acid … polyvinylidene fluoride” [0027].”  Applicant cited Tables 5.1 and 5.2 in the instant specification as evidence of unexpected results from the specific mixture recited in claim 1; however, claim 1 recites “the first polymer material is a mixed material of fluorinated polyolefin and/or chlorinated polyolefin polymer material.” Tables 5-1 and 5-2 only show results from when PVDF was used as the fluorinated and/or chlorinated polymer. Tables 5-1 and 5-2 fail to show results for any other fluorinated polyolefin or any chlorinated polyolefin. Therefore, the evidence provided in Tables 5.1 and 5.2 showing unexpected results is not commensurate in scope with claim 1 (and therefore claims 2-14 by virtue of their dependency on claim 1), since the tables fail to show that the use of a fluorinated polyolefin other than PVDF or the use of any chlorinated polyolefin would also lead to unexpected results. “Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support" (see MPEP 716).
10.	Regarding applicant’s argument that the viscosity of the electrolyte being less than or equal to 4 cP and the solubility of the difficultly soluble polymer material is less Basic Properites of Common Solvents, Knovel Critical Tables (2nd Edition), has a viscosity of 1.93 cP at 25 ⁰C. Therefore, it would have been obvious for one of ordinary skill in the art to use ethylene carbonate, an electrolyte with a viscosity of less than 4 cP, in a battery. With regards to the newly added limitation in claim 1, “the first polymer material is a mixed material of fluorinated polvolefin and/or chlorinated polvolefin polymer material with a difficultly soluble polymer material having a solubility, wherein the solubility of the difficultly soluble polymer material in oil solvent is less than the solubility of the fluorinated polvolefin and/or chlorinated polvolefin polymer material in the oil solvent”, claim 4 of 16/424,020, claim 4 of 16/433,662, claim 4 of 16/452,534 and claim 4 of 16/422,860 all disclose this limitation. Therefore, the double patenting rejections are maintained until further notice. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/B.M.H./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727